
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 261
        [EPA-R06-RCRA-2009-0312; SW FRL-9206-9]
        Hazardous Waste Management System; Identification and Listing of Hazardous Waste
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          EPA is proposing to grant a petition submitted by Eastman Chemical Company-Texas Operations (Eastman) to exclude (or delist) certain solid wastes generated by its Longview, Texas, facility from the lists of hazardous wastes. EPA used the Delisting Risk Assessment Software (DRAS) Version 3.0 in the evaluation of the impact of the petitioned waste on human health and the environment.
        
        
          DATES:
          Comments must be received on or before October 25, 2010.
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-R06-RCRA-2009-0312 by one of the following methods:
          1. Federal eRulemaking Portal: http://www.regulations.gov: Follow the on-line instructions for submitting comments.
          2. E-mail: peace.michelle@epa.gov.
          
          3. Mail: Michelle Peace, Environmental Protection Agency, Multimedia Planning and Permitting Division, RCRA Branch, Mail Code: 6PD-C, 1445 Ross Avenue, Dallas, TX 75202.
          4. Hand Delivery or Courier. Deliver your comments to: Michelle Peace, Environmental Protection Agency, Multimedia Planning and Permitting Division, RCRA Branch, Mail Code: 6PD-C, 1445 Ross Avenue, Dallas, TX 75202. The Regional Office official hours of business are Monday through Friday, 8:30 a.m. to 4:30 p.m. excluding Federal holidays.

          Please see the direct final rule which is located in the Rules section of this Federal Register for detailed instructions on how to submit comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          For further technical information concerning this document or for appointments to view the docket or the Eastman facility petition, contact Michelle Peace, Environmental Protection Agency, Multimedia Planning and Permitting Division, RCRA Branch, Mail Code: 6PD-C, 1445 Ross Avenue, Dallas, TX 75202, by calling (214) 665-7430 or by e-mail at peace.michelle@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the Final Rules section of this Federal Register, EPA is approving Eastman Chemical Company's delisting petition as a direct final rule without prior proposal because the Agency views this as a noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no adverse comments are received in response to this rule, no further activity is contemplated. If EPA receives adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period. Any parties interested in commenting on this action should do so at this time. Please note that if EPA receives adverse comment on an amendment, paragraph, or section of this rule and if that provision may be severed from the remainder of the rule, EPA may adopt as final those provisions of the rule that are not the subject of an adverse comment. For additional information, see the direct final rule which is located in the Rules section of this Federal Register.
        
          Dated: September 8, 2010.
          Bill Luthans,
          Acting Director, Multimedia Planning and Permitting Division.
        
      
      [FR Doc. 2010-23962 Filed 9-23-10; 8:45 am]
      BILLING CODE 6560-50-P
    
  